Citation Nr: 9920351	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
bilateral herniae.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to August 
1957.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a September 1996 RO decision which denied service 
connection for a right femoral hernia and a left inguinal 
hernia, and partly from an April 1997 RO decision which 
denied service connection for a back disability.  A personal 
hearing was held before an RO hearing officer in June 1998.

Service connection was previously denied for a right femoral 
hernia and a left inguinal hernia in an unappealed February 
1958 RO decision which became final, and an application to 
reopen the claim was denied by the Board in September 1978.
38 U.S.C.A. §§ 7104, 7105 (West 1991).  The law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  The Board notes that the 
RO, in its September 1996 decision, did not consider the 
issue of whether new and material evidence had been submitted 
to reopen the claim, but instead adjudicated the merits of 
entitlement to service connection for a right femoral hernia 
and a left inguinal hernia.  Even if the RO determined that 
new and material evidence was presented to reopen the claim, 
such is not binding on the Board; and the Board must first 
decide whether evidence has been submitted which is both new 
and material to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).

Service connection was previously denied for a back 
disability in an unappealed November 1984 RO decision which 
became final.  In its April 1997 decision, the RO reopened 
the previously denied claim based on submission of new and 
material evidence (a number of medical records dated during 
service).  The Board agrees that this claim has been 
reopened, and thus the claim for service connection for a 
back disability has been reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

The present case also initially involved an appeal for an 
increase in a 10 percent rating for a skin condition.  In a 
February 1999 decision, the RO granted an increased 30 
percent rating for the skin disorder.  By a statement 
apparently received thereafter (but dated before the February 
1999 decision) the veteran said that he was satisfied with 
the 30 percent rating, and withdrew his appeal on this issue.  
In an April 1999 statement, the veteran's representative also 
noted that the veteran had withdrawn his appeal on this 
issue.  Accordingly, this issue is not in appellate status 
and will not be addressed by the Board.  38 C.F.R. § 20.204 
(1998). 


FINDINGS OF FACT

1.  In September 1978, the Board denied the veteran's 
application to reopen his claim for service connection for 
bilateral herniae.  The evidence submitted since the 
September 1978 Board decision is cumulative or redundant of 
previously considered evidence, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a back 
disability.


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the 
Board's decision of September 1978, denying the veteran's 
application to reopen his claim for service connection for 
bilateral herniae, is not new and material; the claim for 
service connection is not reopened; and the September 1978 
Board decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back disability.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from April 
1953 to August 1957.  A review of his service medical records 
shows that on medical examination performed for enlistment 
purposes in March 1953, the veteran's abdomen and spine were 
listed as normal.  The examiner noted that the veteran had an 
appendectomy scar.

Hospital records dated in May 1955 show that the veteran was 
treated for complaints of pain in the right side of his neck 
which began after he suddenly turned his neck.  On 
examination, there was severe muscle spasm of the muscles of 
the right side of the neck, the right trapezius, and the 
right rhomboids.  The most extreme spasm was in the sterno-
mastoid.  The diagnostic impression was acute traumatic 
neuritis.  An X-ray study of the cervical spine was normal.  
He was hospitalized and placed on traction.  He was 
discharged to duty the next day, and the discharge diagnosis 
was right cervical radiculoneuritis, cause unknown.

A June 1955 treatment note shows that the veteran complained 
of back pain; he said he had back trouble since he was 11 
years old.  The next day, he complained of a headache and 
pain in his back, shoulders, and stomach, and was given 
medication.  The following day, he reported that the 
medication relieved his pain the prior night but he still had 
pains.  On examination in July 1955, the examiner noted that 
the veteran had a pilonidal cyst.  With respect to the 
veteran's low back pain, the examiner found no evident 
clinical pathology as the cause.  Massage and heat were 
prescribed.  A subsequent treatment note dated in July 1955 
shows that the veteran presented with many vague joint pains 
and various complaints.  The examiner observed that the 
veteran was tense and worried about his job and health.  
Medication was prescribed.

An April 1956 X-ray study of the dorsal spine was negative.  
A medical certification dated in May 1956 indicates that the 
veteran was examined in January 1956, shortly after he was 
injured in a motor vehicle accident.  The examiner noted that 
at that time, there was extreme muscle spasm in the area of 
the dorsal spine, and an X-ray study was negative for any 
fracture.  The examiner indicated that the veteran complained 
of severe pain and received physical therapy for six weeks.  
He stated that he saw no injury which would indicate that 
there would be permanent disability.

A June 1956 treatment note shows that the veteran complained 
of dorsal spine pain related to an old injury 10 months 
previously.  The examiner noted that the veteran had been at 
sick call quite frequently for the past 3 months with 
complaints of back pain which were aggravated by an 
automobile accident in January 1956.  Medication, heat, and 
massage were prescribed.

At a February 1957 "basketball examination," the examiner 
noted that there were no hernias.  The veteran was found to 
be fit.  A subsequent February 1957 treatment note shows that 
the veteran complained of stomach pains; on examination, his 
stomach was soft.  A March 1957 treatment note shows that the 
veteran complained of a cold; on examination, his abdomen was 
negative.

On medical examination performed for separation purposes on 
August 2, 1957, the veteran's spine and musculoskeletal 
system were found to be normal.  On examination of the 
abdomen and viscera, the only defect noted was a 3-inch scar 
in the right lower quadrant of the abdomen, which was well 
healed, with no sequelae; the examiner noted that the veteran 
underwent an appendectomy at age 15, with no complications 
and no sequelae.  A hernia was not noted.  No disqualifying 
defects were found, and the veteran's physical profile 
(PULHES) included U-1 and L-1 (normal) for the spine and 
upper and lower extremities.  The veteran was released from 
active duty on August 9, 1957.

In November 1957, the veteran submitted claims for service 
connection for a "double hernia" and for a back condition.  
He said he was rejected for a job when the potential employer 
noted a hernia on a physical examination which was performed 
on October 28, 1957, and he indicated he was thereafter 
treated for two hernias.  He also related he was treated for 
back problems in service.

A medical certificate dated in November 1957 and completed by 
a private physician, Dr. Kroff, indicates that the veteran 
was seen on October 28, 1957 and November 1, 1957, and that a 
physical examination revealed a right inguinal hernia.

By a statement dated in December 1957, the veteran's wife 
said that the veteran complained of back aches and a cyst 
during service.  She said that later in his period of 
military service he hurt his back and neck in an automobile 
accident, and received physical therapy.  She also noted that 
after service he was found to have hernias on an employment 
examination.

A VA discharge summary shows that the veteran was 
hospitalized from early November 1957 to mid-January 1958.  
The veteran reported that he was diagnosed with a right 
inguinal hernia several weeks prior to admission at an 
employment physical examination.  He said he did not 
previously know that he had a hernia, and had no previous 
aches, swellings, or discomfort in that region.  The veteran 
underwent bilateral herniorrhaphies.  The pertinent discharge 
diagnoses were a right femoral hernia and a left inguinal 
hernia, both described as cured.

In a February 1958 RO decision, the RO denied service 
connection for a right femoral hernia, a left inguinal 
hernia, and a back disability.  The veteran was notified of 
this decision by a letter dated in February 1958, and he did 
not appeal. 

After the veteran's bilateral herniorrhaphies, follow-up VA 
examinations were performed in March 1958, July 1958, and 
October 1958.  A recurrent left inguinal hernia was noted in 
October 1958; the veteran informed the doctor that he would 
obtain an operation privately.

On VA examination performed in October 1963 to evaluate the 
veteran's skin condition, the examiner noted three 
herniorrhaphy scars in the right inguinal region, and one on 
the left, all well-healed.  A back disability was not noted.

In January 1968, the veteran submitted an application to 
reopen a claim for service connection for bilateral herniae.  
He asserted that a hernia was noted on discharge examination 
upon separation from service.  He reported that he had 3 
subsequent herniae which were treated by private doctors.

By a letter dated in January 1968, a private physician, Dr. 
Baker, indicated that he examined the veteran in November 
1967, and noted small bilateral recurrent inguinal herniae.  
He enclosed clinical records reflecting that he performed a 
left inguinal herniorrhaphy on the veteran in October 1958.

By a letter dated in November 1974, a private physician, Dr. 
Morin, indicated that his records reflected a gap in the 
veteran's visits, noted that the veteran was not treated 
there from February 1953 to February 1959, and stated, "It 
could well be that the veteran had bilateral hernias on his 
discharge from the service."

By a letter dated in October 1977, the veteran's 
representative stated that the veteran was unemployed from 
the date of separation from service until he was diagnosed 
with bilateral herniae (80 days later), and that he did 
nothing which would have caused this condition during the 
intervening period.  He asserted that the veteran incurred 
bilateral herniae during service.

At a personal hearing in April 1978, the veteran reiterated 
many of his assertions regarding in-service incurrence of 
bilateral herniae.  He asserted that he incurred such herniae 
in a motor vehicle accident during service, and that he was 
not thoroughly examined after the accident or upon separation 
from service.

In a September 1978 decision, the Board denied an application 
to reopen claims for service connection for bilateral 
herniae.  Evidence submitted subsequent to this decision is 
summarized below.

In November 1984, the veteran submitted an application to 
reopen a claim for service connection for a back disability.  
He enclosed a copy of an undated letter from Dr. Morin which 
indicated that he treated the veteran for lumbar/sacral 
strain in August 1960, and for neck pain in December 1961.  
He said the veteran was last treated for neck pain in January 
1962.

In a November 1984 decision, the RO denied service connection 
for a back disability.  The veteran was notified of this 
decision in December 1984, and he did not appeal. 

In July 1996, the veteran submitted an application to reopen 
a claim for service connection for a bilateral hernia 
condition.

By a letter dated in July 1996, E. Bernier, a fellow 
servicemember, stated that he served with the veteran from 
April 1953 to April 1954, and was not aware of any health 
conditions the veteran might have had during that time.  He 
said that he was then stationed in South Carolina, while the 
veteran was stationed in Tennessee, and that the veteran 
called him once per month.  He said that in the spring of 
1957, the veteran told him he thought he might have a hernia.  
He stated that he later visited the veteran in New Hampshire 
on one occasion between June 1957 and July 1958, and he 
recalled the veteran telling him that he had surgery to 
repair a hernia which the veteran felt was incurred when he 
loaded and unloaded a U-Haul truck when he moved from 
Tennessee to New Hampshire. 

In November 1996, the veteran submitted an application to 
reopen a claim for service connection for a back disability.  
He asserted that such disability was incurred when he injured 
his back in January 1956 during service.  He said he was 
hospitalized for this injury for approximately 2 months, and 
had low back and dorsal spine pain ever since such injury.  
He requested that the VA obtain a copy of the in-service 
hospitalization report reflecting treatment from January 1956 
to March 1956.  He also stated that he was treated by a 
chiropractor during service.  He said he had been treated for 
a back disability by the same doctor for 27 years, and that 
he planned to obtain a medical opinion from this doctor 
regarding the possible relationship between his current back 
problems and the in-service accident.  Such an opinion has 
not been submitted.

With his statement dated in November 1996, the veteran 
enclosed photocopies of additional service medical records 
(one of the records was a duplicate of a document which was 
already on file), and a copy of a record from a private 
chiropractor dated during his period of active duty.  A 
January 1956 infirmary note indicated that the veteran was 
excused from any heavy lifting for a period of 2 months.  A 
letter dated in early May 1956 from the base surgeon shows 
that he examined the veteran in April 1956, at which time 
there was no residual evidence of injury, a physical 
examination revealed no deformity, tenderness, or limitation 
of motion of the dorsal spine, and an X-ray study of the 
dorsal spine was negative.  He stated that the veteran was 
examined in January 1956, at which time an X-ray study was 
performed, and there was no abnormality other than muscular 
strain.  He noted that the veteran complained of occasional 
mild pains in this area which had been gradually decreasing 
in severity and frequency since the accident.  He opined that 
there was currently no abnormality other than a minor strain 
of the upper back area (dorsal spine).  By a letter dated in 
May 1956, a private chiropractor, M. E. Brown, D.C., 
indicated that he treated the veteran in April 1956 for 
complaints of headache and pain in the neck and shoulders to 
the level of the 5th dorsal vertebra.  He stated that an X-
ray study of the spine showed a slight rotation of the 1st, 
2nd and 3rd dorsal vertebrae to the right, and that he 
performed chiropractic adjustments on the veteran on four 
occasions in April of that year.  He opined that the 
condition could be completely alleviated with further 
adjustments.

In May 1997, the RO wrote to the National Personnel Records 
Center (NPRC) and requested copies of service medical records 
reflecting treatment for a back injury from January 1956 to 
March 1956.

By a statement dated in May 1997, the veteran said that he 
was treated by Dr. Medcalf from late 1957 to 1958, and by Dr. 
Morin from 1960 to 1962.  The veteran submitted an duplicate 
copy of an undated letter written by Dr. Morin, which was 
already in the file.
 
At a June 1997 VA examination, the veteran reported that he 
developed back pain at age 11, was treated by an osteopath, 
and the pain disappeared after 6 months.  He said he was then 
asymptomatic.  He reported that he was involved in a motor 
vehicle accident in January 1956, and injured his back.  He 
said that he had frequently been treated by his local doctor 
for back pain and spasm since separation from service.  He 
complained of intermittent pain in the upper lumbar area and 
lower thoracic area of the spine since the in-service 
automobile accident.  On examination, there was no muscle 
spasm of the dorsolumbar muscles, and there was slight loss 
of the normal lordotic curve.  Range of motion was as 
follows:  flexion to 95 degrees, backward extension to 30 
degrees, flexion to 30 degrees bilaterally, and rotation to 
35 degrees bilaterally.  There was slight pain in the right 
thoracic area on these maneuvers.  An X-ray study of the 
lumbosacral spine was essentially within normal limits.  The 
examiner noted that he had reviewed the claims file, and the 
diagnosis was status post lumbosacral strain due to an 
automobile accident.

In a statement dated in July 1997, the veteran asserted that 
he incurred a back disability due to injuries received in an 
automobile accident during service in January 1956.  He 
enclosed a list of multiple herniorrhaphies he received after 
service from 1957 to 1990, and a duplicate copy of a December 
1957 letter from his wife, which was already on file.  He 
also enclosed a copy of a letter dated in May 1975 from a 
private physician, Dr. Kelley, Jr.  In this letter, Dr. 
Kelley indicated that a physical examination was satisfactory 
and there was no recurrence of an inguinal hernia.  He 
enclosed a letter from another private physician, Dr. 
Beisswenger, dated in February 1984.  Dr. Beisswenger 
indicated that he had examined the veteran and his laboratory 
tests were satisfactory.  He stated that he hoped an 
unspecified exercise was helpful to his back discomfort.

By a memorandum dated in October 1997, the NPRC stated that 
there were no available service medical records, hospital 
extracts from the Surgeon General's Office (SGO), or clinical 
records, as such were destroyed in the 1973 fire at the NPRC.

In a December 1997 addendum, the doctor who performed the 
June 1997 VA examination noted that on examination in June 
1997, the veteran had normal range of motion with no pain in 
the lumbar area, and an X-ray study of the lumbosacral spine 
was negative.  He stated that there was insufficient evidence 
at present to warrant a diagnosis of any acute or chronic 
disease of the lumbosacral spine.  The examiner noted that he 
had examined the claims file, and that the veteran was 
involved in an automobile accident in January 1956 during 
service, at which time he was hospitalized and complained of 
pain in the cervical and thoracic region.  On examination in 
June 1997, the veteran complained of pain in the right 
thoracic region.  There was no objective evidence of any 
spasm or limitation of motion in the thoracic area.  He 
stated, "I am unable to provide a current diagnosis for the 
dorsal spine.  After all these many years since January 1956, 
it is less than likely that the automobile accident is the 
cause of his dorsal spine pain."

By a letter dated in June 1998, a private chiropractor, W. F. 
Cammack, D.C., stated that the veteran asked him to provide 
an account of his treatment.  He indicated that he treated 
the veteran in June 1997 for complaints of neck and back 
pain.  He said the veteran told him that after he received 
treatment for back pain at a VA hospital in early June 1997, 
he had considerably more pain.  Dr. Cammack stated that he 
treated the veteran for cervical sprain/strain with 
associated vertebral subluxation complex in June and July 
1997 and for related conditions in March 1998.  He said the 
veteran was much improved after these treatments but he 
believed he would have ongoing difficulties with his cervical 
and thoracic spine.  He stated that radiographs were not 
taken, but that based on a physical examination he believed 
there was mild to moderate degeneration throughout the 
cervical and thoracic spine.  He indicated that he did not 
believe the veteran's current condition was the result of 
treatment received in early June 1997, but that the treatment 
might have exacerbated his existing symptoms.

At a June 1998 RO hearing, the veteran reiterated many of his 
assertions.  He testified that he injured his back (in the 
dorsal spine area) in an in-service automobile accident, and 
that he was placed in traction for 3 to 4 weeks.  He said he 
did not have any back symptoms prior to this accident, but 
that he had them ever since the accident.  He stated that the 
Air Force sent him to a private chiropractor who treated him 
for back pain for 6 months.  He said he continued to see the 
chiropractor after that period, but that records of such 
treatment were unavailable.  He said he received post-service 
chiropractic treatment for a back condition for many years 
but that such records were unavailable.  He stated that he 
was treated for a back condition by Dr. Metcalf from 1957 to 
1958, and that such records were unavailable.  He reiterated 
his statements regarding a double hernia condition which was 
diagnosed a few months after separation from service in 
October 1957.  He asserted that his separation medical 
examination was cursory, and that if it had been thorough, 
the doctor would have diagnosed his hernia condition.  He 
said he believed he incurred the hernia condition when he 
loaded his furniture on a truck in August 1957, after his 
separation examination and during his last week of military 
service, because he recalled feeling a sharp pain at that 
time. 








II.  Analysis

A.	Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Bilateral 
Herniae 

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Claims for service connection for a right femoral hernia and 
a left inguinal hernia were denied by the RO in an unappealed 
February 1958 decision, and an application to reopen the 
claims was denied by the Board in September 1978.  Evidence 
on file at the time of these decisions included service and 
post-service medical records, and numerous statements from 
the veteran and his representative.  It was essentially held 
that the service medical records were negative for bilateral 
herniae, and that bilateral herniae first appeared after 
separation from service and were not related to service.

The September 1978 Board decision is considered final, with 
the exception that the claim may be reopened if new and 
material evidence is submitted. 38 U.S.C.A. §§ 5108, 7104; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Since the September 1978 Board decision, the veteran has 
submitted service and post-service medical records relating 
to treatment for a back condition.  These records are not 
material evidence with regard to the hernia issue since they 
do not bear directly and substantially upon such issue and 
they are not so significant that they must be considered in 
order to fairly decide the merits of the claim for service 
connction for bilateral herniae.  Id.

Additional evidence submitted since the 1978 Board decision 
also includes a copy of a letter dated in May 1975 from a 
private physician, Dr. Kelley, who indicated that there was 
no recurrence of an inguinal hernia.  The doctor's reference 
to the hernia condition long after service is cumulative, not 
new, information.  Vargas-Gonzalez v. West, 12 Vet.App. 321 
(1999).  The doctor's letter also is not material evidence as 
it does not purport to link a hernia condition with service, 
and the letter is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Additional evidence submitted since the 1978 Board decision 
includes a July 1996 letter from a fellow servicemember, who 
essentially said he recalled that in the spring of 1957, the 
veteran told him he thought he had a hernia, and that at some 
time between June 1957 and July 1958, the veteran told him he 
had surgery to repair a hernia, which the veteran felt was 
incurred when he loaded and unloaded a truck prior to moving 
to another state.  Although this statement is new, it is not 
material, since it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.  In this regard, the reference to the spring of 1957 is 
in conflict with the veteran's own account, in the initial 
treatment records and at other times, that he was unaware 
that he had a hernia until such was discovered on a routine 
employment examination in late October 1957, almost three 
months after his separation from service in early August 
1957.  Moreover, the recent lay statement does not represent 
competent evidence on medical diagnosis or causality; laymen 
have no competence to give medical opinions on such matters.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Since the 1978 Board decision, the veteran and his 
representative have again asserted that he incurred recurrent 
bilateral herniae during military service.  Their assertions 
are not new as they are cumulative or redundant of the 
veteran's  statements which were of record at the time of the 
prior final denial of the claims for service connection.  
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, as 
laymen, they  have no competence to give a medical opinion on 
the diagnosis or etiology of a condition, and their 
statements on such matters are not material evidence to 
reopen the claims.  38 C.F.R. § 3.156; Espiritu, supra.

The Board concludes that new and material evidence has not 
been submitted to reopen the veteran's claim for service 
connection for bilateral herniae, and the September 1978 
Board decision remains final.

B.	Service Connection for a Back Disability 

As noted in the introduction of the present decision, service 
connection for a back disability was previously denied, but 
the claim has been reopened with new and material evidence.  
Even when a claim is reopened with new and material evidence, 
it still must be determined if the claim is well grounded.  
Elkins v. West, 12 Vet.App. 209 (1999).

The veteran claims service connection for a back disability 
which he asserts was incurred during military service.   His 
claim presents the threshold question of whether he has met 
his initial burden of submitting evidence to show that his 
claim is well grounded, meaning plausible.  If he has not 
presented evidence that his claim is well grounded, there is 
no duty on the part of the VA to assist him with his claim, 
and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
the in-service disease or injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grivois, supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

A review of the available service medical records from the 
veteran's 1953-1957 period of active duty show he sustained 
injuries in a motor vehicle accident in January 1956.  An 
examination performed at that time showed muscle spasm in the 
area of the dorsal spine.  There was no abnormality other 
than muscular strain.  He received six weeks of physical 
therapy, including chiropractic treatment.  On examination in 
April 1956, there was no residual evidence of injury, a 
physical examination revealed no deformity, tenderness, or 
limitation of motion of the dorsal spine, and an April 1956 
X-ray study of the dorsal spine was negative.  A private 
chiropractor who treated the veteran in April 1956 indicated 
that an X-ray study showed a slight rotation of the 1st, 2nd 
and 3rd dorsal vertebrae to the right, and opined that the 
veteran's condition could be completely alleviated with 
further adjustments.  In May 1956, the base surgeon noted 
that he examined the veteran in April 1956, and opined that 
there was currently no abnormality other than a minor strain 
of the upper back area (dorsal spine).  The veteran was 
treated for complaints of back pain in June 1956, and the 
examiner noted that the veteran had been at sick call quite 
frequently for the past 3 months with complaints of back 
pain.  Subsequent service medical records are negative for 
treatment of complaints related to the back.  At a February 
1957 "basketball examination," the veteran was found to be 
fit.  On medical examination performed for separation 
purposes in August 1957, the veteran's spine was listed as 
normal.  Service medical records do not show a chronic back 
disability.  38 C.F.R. § 3.303(b).  

There is no evidence of arthritis of the back to a 
compensable degree within the year after the veteran's August 
1957 release from active duty, as required to raise a 
presumption of service incurrence.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran has 
testified that he was treated for a back condition 
immediately after separation from service, but has stated 
that such records are unavailable.

There are no post-service medical records of a back 
disability until 1960.  In November 1984, the veteran 
submitted an undated letter from a private physician, Dr. 
Morin, who indicated that he treated the veteran for 
lumbar/sacral strain in August 1960.  A February 1984 letter 
from a private physician, Dr. Beisswenger, indicated that he 
had examined the veteran and his laboratory tests were 
satisfactory.  He stated that he hoped an unspecified 
exercise was helpful to his back discomfort.  This letter 
suggests that the veteran was treated for complaints related 
to his back, but a diagnosis is not indicated.

At a June 1997 VA examination, the veteran reported back pain 
since a motor vehicle accident in January 1956.  The examiner 
noted that an X-ray study of the lumbosacral spine was 
essentially within normal limits, and initially indicated a 
diagnosis of status post lumbosacral sprain due to an 
automobile accident.  However, in a December 1997 addendum, 
the doctor noted that on examination in June 1997, the 
veteran had normal range of motion with no pain in the lumbar 
area, and an X-ray study of the lumbosacral spine was 
negative.  He stated that there was insufficient evidence at 
present to warrant a diagnosis of any acute or chronic 
disease of the lumbosacral spine, and also found that there 
was no objective evidence of any spasm or limitation of 
motion in the thoracic area.  He stated, "I am unable to 
provide a current diagnosis for the dorsal spine.  After all 
these many years since January 1956, it is less than likely 
that the automobile accident is the cause of his dorsal spine 
pain."

By a letter dated in June 1998, a private chiropractor, Dr. 
Cammack indicated that he treated the veteran in June 1997 
for complaints of neck and back pain, and in July 1997 and 
March 1998 for cervical sprain/strain with associated 
vertebral subluxation complex.  He opined that the veteran 
would have ongoing difficulties with his cervical and 
thoracic spine.  He stated that radiographs were not taken, 
but that based on a physical examination he believed there 
was mild to moderate degeneration throughout the cervical and 
thoracic spine.

There is evidence suggesting that the veteran does not 
currently have a chronic back disorder, but even assuming 
that he does, another requirement for a well-grounded claim 
for service connection is medical evidence linking the 
current diagnosis to service.  Caluza, supra.  Continuity of 
symptomatology of a back condition since service has not been 
demonstrated, and the claimed condition is of a nature such 
that medical evidence of a nexus with service is required in 
order to make the claim well grounded.  Clyburn v. West, 12 
Vet.App. 296 (1999).  The veteran stated he planned to submit 
such medical evidence of a nexus, but he has not done so.  
The 1997 VA examiner ultimately concluded that it was 
unlikely that there was any connection between the claimed 
condition and service.  The veteran and his representative 
have asserted that he incurred a back disability during his 
period of active service, but as laymen they are not 
competent to render a medical opinion regarding diagnosis or 
etiology, and their statements do not serve to make the claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
he had a back disability which began in service, does not 
constitute competent medical evidence of causality as 
required for a well-grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).

Since there is no competent medical evidence to link any 
current disability of the back with service, the claim for 
service connection is not plausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

The veteran's application to reopen a claim for service 
connection for bilateral herniae is denied.

Service connection for a back disability is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

